IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                         )      No. 79064-1-I

                        Respondent,
                                             )      DIVISION ONE
                       v.

ALISHA MARIE WILSON,                         )      UNPUBLISHED OPINION

                       Appellant.            )      FILED: March 18, 2019


       MANN, J.   —   Alisha Wilson challenges the trial court’s order setting conditions for

pretrial release contending that the trial court violated the pretrial release rule CrR 3.2,

her presumption of innocence, and her constitutional rights. Because this case is moot,

we affirm.



       The State charged Wilson with first degree trafficking in stolen property on

February 15, 2017. During Wilson’s pretrial release hearing, the State asked for $5,000

unsecured bail and other standard release conditions. Wilson’s attorney agreed without

any additional argument. The hearing concluded. Wilson never raised the issue of her

pretrial release conditions.
No. 79064-1-1/2



       Wilson contends that we should hear this appeal despite its mootness because it

presents a question of continuing and substantial public interest. We disagree.

       An issue on appeal is moot if the reviewing court can no longer provide the party

effective relief. State v. Cruz, 189 Wash. 2d 588, 597, 404 P.3d 70 (2017) (citation

omitted). “The general rule is that moot cases should be dismissed.” Cruz, 189 Wash. 2d

at 597 (citation omitted). An exception exists, however, “when it can be said that

matters of continuing and substantial public interest are involved.” Cruz, 189 Wash. 2d at

598 (quoting Sorenson v. City of Bellinqham, 80 Wash. 2d 547, 558, 496 P.2d 512 (1972)).

       We consider the following three factors when determining whether an issue falls

within the exception: “(1) the public or private nature of the question presented, (2) the

desirability of an authoritative determination for the future guidance of public officers,

and (3) the likelihood of future recurrence of the question.” Cruz, 189 Wash. 2d at 598.

The court also considers “the level of genuine adverseness and the quality of advocacy

of the issues   .   .   .   which serves to limit review to cases in which a hearing on the merits

has occurred.” Westerman v. Cary, 125 Wash. 2d 277, 286, 892 P.2d 1067 (1994).

Finally, the court may also consider “the likelihood that the issue will escape review

because the facts of the controversy are short-lived.” Carv, 125 Wash. 2d at 286-87.

       Both parties concede that these issues are moot. A recent Division Two case

addressed a similar issue relating to pretrial release conditions and CrR 3.2 despite

being moot. State v. Huckins, 5 Wash. App. 2d 457, 426 P.3d 797 (2018) (finding the trial

court did not comply with the requirements of CrR 3.2(d)(6), despite the mootness of the

issue). Unlike Huckins, Wilson did not contest the State’s proposed pretrial release


                                                      2
No. 79064-1 -1/3

conditions. A defendant does not waive a manifest constitutional error by failing to

object below. RAP 2.5(a). Wilson, however, did not brief how this alleged error was

manifest constitutional error, therefore we decline to address the merits of this case and

find that the issues are moot.

       We affirm.




                                                    7%6~,,     //




WE CONCUR:




~       A                                       _______________